Citation Nr: 1136020	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-39 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In August 2011, the Veteran testified before the undersigned Acting Veterans Law Judge sitting at the central office of the Board.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

At the hearing, the Veteran testified that he is in receipt of Social Security Administration (SSA) disability benefits that were awarded due to his service connected PTSD and nonservice connected hypertension.  The Court of Appeals for Veterans Claims has clarified that a claim for a TDIU exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).
VA has a duty to address all theories of entitlement that are raised by the appellant or the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).  In Locklear v. Shinseki, the Court distinguished the instant case from Rice and recognized that VA's Secretary specifically separated the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  24 Vet. App. 311, 315 (2011).  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  In VAOPGCPREC 6-96, it was also noted that if the veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. § 19.13(a).  

Given all of the above, and in particular, a suggestion in the record of the Veteran's unemployability due to service-connected disability, the Board finds that entitlement to a TDIU has been raised by the record and that the appropriate action is to refer, rather than remand, the matter to the AOJ.  Accordingly, the issue of entitlement to TDIU has been raised by the record, and is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran testified that he is in receipt of SSA disability benefits which were awarded due partly to his PTSD.  The Veteran's SSA records should be requested and associated with the claims folder.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

At the Board hearing, the Veteran indicated that he currently receives treatment at the Richmond VA Medical Center (VAMC).  Updated VA treatment records should be obtained from the Richmond VAMC for the period from March 2011 to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims folder.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Updated treatment records from Richmond VAMC for the period from March 2011 to the present should be associated with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims folder.  The Veteran must be notified of the attempts made and why further attempts would be futile, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for an initial increased rating for PTSD should be readjudicated based on the entirety of the evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


